Case 1:18-cv-01088-JPH-TAB Document 101 Filed 10/30/20 Page 1 of 3 PageID #: 784




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CHRISTOPHER MICHAEL JOHNSON,                          )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:18-cv-01088-JPH-TAB
                                                       )
 ARTHUR SIBLEY, et al.                                 )
                                                       )
                               Defendants.             )

                        ORDER DENYING MOTION FOR LEAVE
                     TO PROCEED ON APPEAL IN FORMA PAUPERIS

        The Court entered final judgment for the defendants in this action on September 20, 2019.

 Dkt. 81; see dkt. 80 (granting defendants' motion for summary judgment). Plaintiff Christopher

 Michael Johnson appealed, dkt 83, and the Seventh Circuit dismissed the appeal on March 4, 2020,

 for failure to pay the appellate filing fee, see dkt. 93 (mandate). Mr. Johnson now has filed another

 notice of appeal and motion for leave to proceed on appeal in forma pauperis. Dkts. 96, 100.

        "An appeal may not be taken in forma pauperis if the trial court certifies that the appeal is

 not taken in good faith." 28 U.S.C. § 1915(a)(3). "Good faith" within the meaning of § 1915 is

 judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004, 1006

 (7th Cir. 2013) ("bad faith" is understood to mean objective frivolousness). There is no objectively

 reasonable argument Mr. Johnson could present to argue that the disposition of this case was

 erroneous. Moreover, his notice of appeal is untimely by several months. In pursuing an appeal,

 therefore, he "is acting in bad faith . . . [because] to sue in bad faith means merely to sue on the

 basis of a frivolous claim, which is to say a claim that no reasonable person could suppose to have

 any merit." Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not




                                                  1
Case 1:18-cv-01088-JPH-TAB Document 101 Filed 10/30/20 Page 2 of 3 PageID #: 785




 taken in good faith, and for this reason his request for leave to proceed on appeal in forma pauperis,

 dkt. [100], is DENIED.

 SO ORDERED.

 Date: 10/30/2020




                                                   2
Case 1:18-cv-01088-JPH-TAB Document 101 Filed 10/30/20 Page 3 of 3 PageID #: 786




 Distribution:

 CHRISTOPHER MICHAEL JOHNSON
 270993
 Grayson Co. Detention Center
 320 Shaw Station Road
 Leitchfield, KY 42754

 Andrew J. Upchurch
 OFFICE OF CORPORATION COUNSEL
 andrew.upchurch@indy.gov




                                       3
